705 N.W.2d 110 (2005)
474 Mich. 894
PEOPLE of the State of Michigan, Plaintiff-Appellee,
v.
Carlton E. RIDER, Defendant-Appellant.
Docket No. 128890. COA No. 260336.
Supreme Court of Michigan.
October 31, 2005.
On order of the Court, the application for leave to appeal the May 13, 2005 order of the Court of Appeals is considered and, pursuant to MCR 7.302(G)(1), in lieu of granting leave to appeal, we REMAND this case to the Jackson Circuit Court, which has already appointed appellate counsel by order of August 11, 2005, for further proceedings. Appointed counsel *111 may file an application for leave to appeal with the Court of Appeals, and/or any appropriate postconviction motions in the trial court, within twelve months of the date of the Jackson Circuit Court's order appointing counsel. Counsel may include among the issues raised, but is not required to include, those issues raised by defendant in his application for leave to appeal to this Court. In all other respects, leave to appeal is DENIED, because we are not persuaded that the questions presented should now be reviewed by this Court.
We do not retain jurisdiction.